EXAMINER'S COMMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims require mutations to the AAV2.5T capsid sequence that are not taught or suggested by the relevant art.  The AAV 2.5 T capsid was known the art (Excoffon et al, 2009, of record) but there is no reason or expectation of success (e.g. a functional capsid would have been unpredictable, let alone one that functioned at wild-type levels) to combine this capsid with the 7m8 modification of Dalkara et al (2013, of record).  The same is true for the other modifications recited for the AAV2.5T capsid in claim 5, which comprise modifications not taught or suggested in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633